Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory Action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on August 23, 2022 has been entered.


Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the limitation of the newly amended claims.  In light of Applicant RCE filing and claim amendments, an additional prior art search has been performed. A multitude of references that teach the added limitation of associating different power levels/limits w/r to multiple antenna ports (first antenna port and second antenna port.)


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or non-obviousness.

6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to

consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

7. 	Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter; Xiaomi) in view of Menon al (US PGPUB 20200267585) and Khan et al (20090041151.)

Regarding claim 1, 16 and 20, Xiaomi disclose a method of wireless
communication performed by a user equipment (UE), comprising:
communicating on an anchor carrier using a first antenna (see para: 27, 30, first
carrier wave (anchor carrier) is associated with first multiband antenna and
second carrier (non-anchor carrier) wave antenna associated with second
multiband antenna);
communicating on a non-anchor carrier using a second antenna port (See para:
87, 93, 94, first antenna is associated with first carrier and second multiband
antenna associated with second carrier);
determining whether to switch the non-anchor carrier from the second antenna
port to the first antenna port based on a channel condition associated with the second
antenna (see para: 27-28, 30; and based on signal quality (channel condition)
decision to switch first/primary carrier to the second multiband antenna, as well
as, by the same comparison, switching the second carrier to the first multiband

antenna if signal quality is not met.)
switching the non-anchor carrier from the second antenna port to the first
antenna port based on determining to switch the non-anchor carrier from the second
antenna port to the first antenna port (See para: 27-28, 30; as well as, by the same
comparison, switching the second carrier to the first multiband antenna if signal
quality is not met.) In addition, Xiaomi disclose terminals having processor,
controllers, memory and storage for executing instructions to perform the
function of the system (see abstract, para: 0050 and 0051.)
Although Xiaomi fail to teach anchor and non-anchor associated with dual
connectivity, in analogous art, Menon et al disclose dual connectivity and primary
anchor carrier and secondary non-anchor carrier (see Fig. 3 & 14, para: 0076, DC,
anchor and non-anchor carriers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize anchor and non-anchor associated with dual connectivity as
taught by Menon et al with the teachings of Xiaomi for the purpose of as to minimize
resource delay usage in a dual carrier communication network, as well as, increase
throughput.
	Although Xiaomi and Menon et al fail to teach based on one or more of a first power limit associated with the first antenna port or a second power limit associated with the second antenna port, wherein the first power limit associated with the first antenna port is different from the second power limit associated with the second 


antenna port, in analogous art, Khan et al disclose different power levels are utilized w/r to data transmission on different antenna ports (see para: 0075, 0087 & 0089.)                
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize based on one or more of a first power limit associated with the first antenna port or a second power limit associated with the second antenna port, wherein the first power limit associated with the first antenna port is different from the second power limit associated with the second as taught by Khan with the combined teachings of Xiaomi and Menon for the purpose of as to minimize resource delay usage in a dual carrier communication network, as well as, increase throughput.

Regarding claim 2, as indicated above, Xiaomi determining whether to switch
the anchor carrier from the first antenna port to the second antenna port based on
determining to switch the non-anchor carrier from the second antenna port to the first
antenna port (see para: 27-28, 30; and based on signal quality (control condition)
decision to switch first/primary carrier to the second multiband antenna.)

Regarding claim 3 and 18, Xiaomi disclose wherein the determining to switch
the non-anchor carrier (second carrier) from the second antenna port to the first
antenna port comprises:
determining that the channel condition associated with the second antenna port
satisfies a threshold for communicating using the anchor carrier (first carrier) (see
abstract, 0027, 0028, 0030, 0044, signal quality satisfied), and

determining to switch the non-anchor carrier (second carrier) from the second
antenna port to the first antenna port based on determining that the channel condition
associated with the second antenna port satisfies the threshold for communicating using
the anchor carrier (see para:0042, 0043, 0044, signal quality of second antenna
does not meet quality conditions associated with primary carrier/anchor carrier.)
	Although Xiaomi and Menon fail to teach based on one or more of the first power limit associated with the first antenna port or the second power limit associated with the second the second antenna port, in analogous art, Khan et al disclose different power levels are utilized w/r to data transmission on different antenna ports (first port and second port) (see para: 0075, 0087 & 0089.)                
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize based on one or more of the first power limit associated with the first antenna port or the second power limit associated with the second the second antenna port as taught by Khan with the combined teachings of Xiaomi and Menon for the purpose of as to minimize resource delay usage in a dual carrier communication network, as well as, increase throughput.

Regarding claim 4, Xiaomi disclose wherein the threshold, for communicating
using the anchor carrier, is associated with at least one of: a block error rate associated
with the second antenna port, a received signal strength indicator associated with the
second antenna port, or a signal-to-noise ratio associated with the second antenna port
(see para:0042, 0043, 0044, signal quality of second antenna does not meet
quality conditions associated with communication utilizing the primary carrier.)

Regarding claim 5, Xiaomi further disclose wherein determining to switch the
non-anchor carrier from the second antenna port to the first antenna port is further
based on a UE benefit associated with a switch of the non-anchor carrier from the
second antenna port to the first antenna port (see para: 0030, increasing throughput
call communication), if the signal quality of multiband antenna 1 is poor
(para:0031.0039, signal quality not met), the switch to the multiband antenna 2
provides the terminal with continued communication associated with second
carrier/non-anchor carrier (see para: 0030.))

Regarding claim 6, Xiaomi further disclose wherein the UE benefit is associated
with at least one of increasing throughput or improving call sustainability (see para: 0030, increasing throughput and improvement of call
sustainability.)

Regarding claim 7 and 19, Xiaomi further disclose wherein determining to
switch the non-anchor carrier from the second antenna port to the first antenna port is
further based on information associated with resource allocations for the anchor carrier
and information associated with resource allocations for the non-anchor carrier (see
para: 0040, 0041, the selection switching is based on meeting quality criterion
associated with allocation of resources w/r secondary carrier.)


Regarding claim 8, Xiaomi disclose further comprising:
determining, after the switching of the non-anchor carrier from the second
antenna port to the first antenna port (see para: 27-28, 30); and based on signal
quality (channel condition) decision to switch first/primary carrier to the second
multiband antenna, as well as, by the same comparison, switching the second carrier to
the first multiband antenna, whether to switch the non-anchor carrier from the first
antenna port to the second antenna port based on another channel condition associated
with the second antenna port (see para: 0039-0040, switch secondary carrier to the
second antenna based on quality met conditions), and switching the non-anchor carrier from the first antenna port to the second antenna port based on a determining to switch the non-anchor carrier from the first antenna port to the second antenna port (see para: 0030-0031.)

Regarding claim 9, Xiaomi disclose switching the carrier from the second
antenna port to the first antenna port based on determining to switch the non-anchor
carrier from the first antenna port to the second antenna port (see para: 0051.)

Regarding claim 10, Xiaomi disclose wherein determining to switch the non-
anchor carrier from the first antenna port to the second antenna port based on the other
channel condition comprises:
determining that the other channel condition associated with the second antenna
port fails to satisfy a threshold for communicating using the anchor carrier (see

para:0042, 0043, 0044, signal quality of second antenna does not meet quality
conditions) and
determining to switch the secondary carrier from the first antenna port to the
second antenna port based on the determination that the other channel condition
associated with the second antenna port fails to satisfy the threshold for communicating
using the primary carrier (See para: 27-28, 30; as well as, by the same comparison,
switching the second carrier to the first multiband antenna if signal quality is not
met) In addition, Xiaomi disclose terminals having processor, controllers for executing instructions to perform the function of the system (see abstract, para: 0050 and 0051.)

Regarding claim 11 and 17, Xiaomi disclose wherein to switch the non-anchor
carrier from the first antenna port to the second antenna port is triggered based on
expiration of a timer switch is electrically controllable utilizing preset-quality
conditions/timer (see 0042-0044.)

Regarding claim 12, Xiaomi disclose wherein determining to switch the non-
anchor carrier from the first antenna port to the second antenna port is triggered based
on a detection of an event trigger (see para: 0051, non-anchor carrier/second carrier
switched to second antenna when signal quality of first antenna is good.)

Regarding claim 13, although Xiaomi fail to teach wherein the UE is operating in

a dual connectivity (DC) mode, the anchor carrier associated with the DC mode, and the
non-anchor carrier associated with the DC mode, LTE and NR, as indicated above, in a
similar endeavor, Menon disclose dual connectivity and anchor carrier and secondary
non-anchor carrier (see Figure 3 & 14, para: 0076, DC, anchor and non-anchor
carriers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize wherein the UE is operating in a dual connectivity (DC)
mode, the primary carrier is an anchor carrier associated with the DC mode, and the
secondary carrier is a non-anchor carrier associated with the DC mode as taught by
Menon with the teachings of Xiaomi for the purpose of as to minimize resource delay
usage in a dual carrier communication network.


8.	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over
Xiaomi Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter; Xiaomi) in view of Menon al (US PGPUB 20200267585) and Khan et al (US PGPUB 20090041151) as applied to claims 1, 16 and 20, and further in view of Lee et al (US PGPUB 20210282143.)

Regarding claim 21, although Xiaomi, Menon and Khan et al wherein the first power limit associated with the first antenna port is a maximum transmit power limit (MTPL) associated with the first antenna, in analogous art, Lee et al disclose 

transmission power associated with each antenna ports (first antenna port) also includes maximum power limit w/r to the transmission power (see para: 0174 and 0176.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize wherein the first power limit associated with the first antenna port is a maximum transmit power limit (MTPL) associated with the first antenna as taught by Lee et al with the combined teachings of Xiaomi, Menon and Khan for the purpose of as to minimize resource delay usage in a dual carrier communication network.


9. 	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi
Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter’ Xiaomi)
in view of Meno al (US PGPUB 20200267585) and Khan et al (20090041151.)
as applied to claims 1, 16 and 20 above, and further in view of Takeda et al (USPGPUB 20200128564.)

Regarding claim 14, although both Xiaomi and Menon et al fail to teach wherein
the anchor carrier is a Long Term Evolution (LTE) carrier and the non-anchor carrier is a
New Radio (NR) carrier, in a similar endeavor, Takeda disclose LTE associated with
being primary carrier and a NR associated with being a non-anchor carrier (see para:
0024 & 0025.)

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize wherein the primary carrier is a Long Term Evolution (LTE)
carrier and the secondary carrier is a New Radio (NR) carrier as taught by Takeda et al
with the teachings of combined teachings of Xiaomi, Menon and Khan for the purpose of as to minimize resource delay usage in a dual carrier communication network.


10. 	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi
Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter’ Xiaomi) in view of Menon al (US PGPUB 20200267585) and Khan et al (20090041151) as applied to claims 1, 16 and 20 above and further in view of Park et al (USPGPUB 2020/0351818.)


Regarding claim 15, although Xiaomi fail to teach wherein the UE is operating in
a dual subscriber identity module (SIM) dual active mode, in analogous art, Park et al
disclose a UE which operates in a SIM dual mode, where the first/second carriers are
associated with a first/second SIM (see Fig. 16.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to utilize SIM1/SIM2 carrier dual active mode as taught by Park with
the combined teachings of Xiaomi, Menon and Khan for the purpose of as to minimize resource delay usage in a dual carrier communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 20, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467